Citation Nr: 0529804	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-36 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for an effective date earlier than July 30, 1985 for 
the award of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the appeal was remanded to the RO in 
June 2005 for a Travel Board hearing requested by the 
veteran.  However, according to notes in the claims folder, 
the veteran requested to cancel the hearing scheduled in 
October 2005.  The claims folder has therefore been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  In an August 1986 rating decision, the RO awarded service 
connection for a left knee disability effective from July 30, 
1985, the date of receipt of the veteran's original claim; 
the veteran did not initiate an appeal of that decision.  

3.  In a June 2000 rating decision, the RO denied an 
effective date earlier than July 30, 1985 for service 
connection for a left knee disability; the veteran did not 
initiate an appeal of that decision.     

4.  Evidence received since the June 2000 rating decision is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.     


CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).  

2.  No new and material evidence has been received since the 
June 2000 rating decision to reopen a claim for an effective 
date earlier than July 30, 1985 for the award of service 
connection for a left knee disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1986 rating decision, the RO awarded service 
connection for a left knee disability effective from July 30, 
1985, the date of receipt of the veteran's original claim.  
The RO notified the veteran of this decision but he did not 
initiate an appeal.  Therefore, the August 1986 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  

In May 2000, the veteran submitted a claim for an effective 
date earlier than July 30, 1985 for the award of service 
connection for a left knee disability.  The RO denied that 
claim in a June 2000 rating decision.  Again, the veteran did 
not initiate an appeal of that decision after receiving 
notice of the rating action.  Therefore, the June 2000 rating 
decision is final. Id.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the June 2000 rating 
decision consists of the veteran's claim received July 30, 
1985; several copies of the July 1951 Proceedings of Physical 
Evaluation Board and associated records; a September 1985 
notice from the National Personnel Records Center (NPRC) that 
service medical records are unavailable; a response from the 
NPRC received in February 1986 consisting of morning reports; 
and reports of VA examinations and VA outpatient medical 
treatment.  

The June 2000 rating decision denied the claim for an earlier 
effective date because it found no indication of a claim for 
service connection for a left knee disability before July 30, 
1985.  

Evidence received since the June 2000 rating decision 
consists of a copy of the July 1951 Proceedings of Physical 
Evaluation Board and associated records; statements from the 
veteran in his September 2001 claim, January 2003 notice of 
disagreement, and January 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals; a September 2001 affidavit from the 
veteran's brother; and statements from the veteran's son 
associated with the January 2004 substantive appeal.  

The Board finds that the evidence received since the June 
2000 rating decision is not new and material within the 
meaning of VA regulation.  Specifically, the copy of the 
Proceedings of the Physical Evaluation Board and associated 
records duplicates evidence previously considered by the VA 
and are therefore not "new".  

Similarly, statements from the veteran and his son are merely 
cumulative of evidence previously considered.  In pertinent 
part, these statements relate that the veteran was discharged 
from service with a 10 percent disability, that the veteran 
applied for benefits after he was discharged in 1951, but 
that he never received any money until 1985.  All of this 
information is provided in the veteran's May 2000 claim and 
the Proceedings of the Physical Evaluation Board.  Therefore, 
the statements received since the June 2000 rating decision 
are cumulative of evidence previously of record. 

Finally, the Board finds that the affidavit from the 
veteran's brother is not material because it does not relate 
to an unestablished fact necessary to substantiate the claim.  
That is, the information provided in the affidavit, which 
generally speaks to the veteran's knee complaints in 1951, 
has no bearing on the central question of whether the veteran 
applied for VA benefits prior to July 30, 1985.   

It is important for the veteran to understand that the fact 
the United States Military granted the veteran a 10% rating 
before he was discharged from active service does not imply 
that the veteran will automatically receive a 10% rating for 
his disability by the VA at the moment the veteran is 
discharged from service.  In order to receive VA benefits, 
the veteran must file a claim with the VA, not the United 
States Military.  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed to the VA.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

Accordingly, the Board finds that the evidence received since 
the June 2000 rating decision is not new and material.  
38 C.F.R. § 3.156(a).  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in June 2002, as well as information provided in the 
July 2002 rating decision and November 2003 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the November 2003 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO provided the June 2002 VCAA 
notice prior to the July 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although the RO supplemented that letter with information 
provided in the rating decision and statement of the case, 
the Board finds no prejudice to the veteran in doing so.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board 
also acknowledges that the RO has not specifically asked the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
However, it is clear from the submissions from the veteran 
and his representative that he actually knew to provide 
evidence he had in his possession that would support his 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that some defect in VCAA 
notice resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO previously 
attempted to secure service medical records and did obtain 
other service records, as well as VA examinations and records 
of outpatient VA medical treatment.  In connection with this 
appeal, the veteran has copies of service records and several 
written statements.  He has not identified or authorized VA 
to obtain any other VA or private evidence.  The Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.   

Both the veteran and his representative have contended that 
VA should make a further search of VA records to determine 
whether the veteran in fact filed a claim prior to July 30, 
1985.  They offer two arguments.  First, the veteran points 
out that VA admits that the veteran's records were destroyed.  
He argues that, if the records were destroyed, VA was unable 
to know whether the veteran filed an earlier claim.  

The Board emphasizes that the "records" to which the 
veteran is referring are not VA records, but service medical 
records, which would not provide any information as to 
whether the veteran filed a claim for VA benefits in 1951.   

In fact, the Board finds that the indication that the service 
medical records were destroyed actually supports the 
conclusion that there was no claim before July 1985.  The RO 
made a request for the veteran's service medical records in 
August 1985, after receiving the veteran's claim.  The NPRC 
replied that the records were not available and presumed 
destroyed in the 1973 fire.  Simply stated, if the veteran 
had submitted a claim for service connection for a left knee 
disability in 1951, the RO would have requested service 
medical records at that time and associated with the claims 
folder before the 1973 fire occurred.  If records had been 
requested and provided in response to a prior request, the 
NPRC would have responded to that effect.        

Second, the veteran's representative has noted that, by 1985, 
VA assigned claim numbers based on a veteran's Social 
Security number, rather than a "C" number.  The 
representative asserts that the fact that the veteran's claim 
number is a "C" number rather than his Social Security 
number supports his contention that the veteran filed an 
earlier claim for benefits.  

On this point, the Board observes that, on his 1985 VA claim 
form, the veteran indicated that he had not previously filed 
a claim for any type of VA benefit.  Such a fact clearly 
provides very negative evidence against his current 
contentions.  His 1985 claim makes no reference to a prior 
claim.  In any event, as the RO has discussed, there is 
simply no documentation confirming that the veteran ever 
filed a claim for VA benefits in 1951 or at any time fore 
July 1985.  Even if the existence of a "C" number means 
that the veteran filed a claim prior to July 1985, there is 
no indication that the claim was for service-connected 
disability compensation for the left knee, as opposed to a 
claim for education benefits, vocational rehabilitation, 
medical benefits, etc.  In addition, the veteran's 
representative has offered no suggestion as to what VA 
records should be searched for the veteran's purported 
original claim.  See 38 U.S.C.A. § 5103A(c)(3) (VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain).  

In light of the above discussion, the Board is satisfied that 
VA has made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a).      

ORDER

As no new and material evidence has been received, the claim 
for an effective date earlier than July 30, 1985 for the 
award of service connection for a left knee disability is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


